Citation Nr: 1309753	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified a specifically diagnosed disorder , it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO initially adjudicated the Veteran's claim as service connection for a "kidney disorder requiring dialysis" specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple kidney disorders, including end-stage renal disease, and renal cell carcinoma of the right kidney, and papillary adenomas of the left kidney.  The Board thus finds that, pursuant to Clemons, the Veteran's service connection claim is more accurately classified more broadly as one for any kidney disorder.  See Clemons, supra.

The Board acknowledges that following certification of the appeal by the RO to the Board in March 2012, the Veteran submitted additional evidence, which was received by the Board at the April 2012 hearing.  The Board notes that the Veteran waived initial RO consideration of this evidence in writing.  See 38 C.F.R. § 20.1304 (2012).  Nevertheless, as the case is herein remanded for further evidentiary development, on remand the agency of original jurisdiction (AOJ) must review the newly received evidence in its adjudication of the Veteran's service connection claim.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran asserts that he has a kidney disorder as a result of his active military service.  In particular, the Veteran contends that he was exposed to toxic chemicals from contaminated drinking water while he was stationed at Camp Lejeune during infantry training in 1979.  The Veteran believes that his current kidney disorder is related to the in-service exposure to the toxic chemicals in the drinking water; thus, he contends that service connection is warranted.  

As an initial matter, the Board first notes that, although the Veteran has contended that he was stationed at Camp Lejeune during infantry training in 1979, the record does not confirm such service.  In that connection, the Board note that the RO appears not to have sought confirmation of the Veteran's assignment to Camp Lejeune, as his service personnel records are not of record.  Therefore, on remand, the AOJ must search for evidence, including in particular the Veteran's service personnel record, which may substantiate the Veteran's claim that he was stationed at Camp Lejeune during his 1979 infantry training.  Furthermore, the Veteran must be notified if the search for such records leads to negative results.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases, including kidney cancer, have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  

Regarding diagnosis of the Veteran's kidney disorder, service treatment records are silent as to any complaints of or treatment for genitourinary disorders.  Post-service treatment records reflect that the Veteran was first diagnosed with chronic renal failure in May 2005, when he was hospitalized for treatment of severe, uncontrolled hypertension.  He noted at an October 2006 treatment visit that he had a strong family history of kidney problems, with multiple family members on dialysis.  He was noted in August 2007 to have end-stage renal disease due to "malignant hypertension."  He has been undergoing dialysis regularly since 2005 and underwent a bilateral nephrectomy in February 2011.  Biopsies from that surgery reflect that in addition to the end-stage renal disease, the Veteran had papillary adenomas on the left and renal cell carcinoma on the right.  The Veteran was also awarded Social Security Administration (SSA) benefits based on his diagnosis of end-stage renal disease and hypertension.

Pursuant to his claim, the Veteran was provided VA examination in December 2010.  Report of that examination reflects that the Veteran reported having been exposed to toxic chemicals in the drinking water at Camp Lejeune while he was stationed there in 1979.  The examiner noted that the Veteran had end-stage renal disease but opined that it was likely due, not to any toxic chemical exposure but instead, to the severe hypertension that the Veteran also experienced.  In so finding, the examiner noted that the research on diseases associated with exposure to chemicals such as those found in drinking water at Camp Lejeune did not show a relationship between those chemicals and the kidney disease the Veteran experienced.  However, the examiner did not have the benefit of considering the diagnoses of papillary adenomas and renal cell carcinoma that were made following the Veteran's February 2011 bilateral nephrectomy.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during a pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Here, the Veteran has stated that he was exposed to toxic chemicals while stationed at Camp Lejeune and that his exposure to those chemicals led to his later-found kidney disorder, including not only end-stage renal disease but also papillary adenomas and renal cell carcinoma.  However, as the diagnosis of renal cell carcinoma and papillary adenomas was made after the December 2010 VA examination, the examiner was unable to consider address those diagnoses.  See 38 C.F.R. § 4.2 (2012) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed kidney disorder, to include end-stage renal disease, renal cell carcinoma, and papillary adenomas  See McLendon, 20 Vet. App. 79.

Specifically, the AOJ must arrange for the Veteran to undergo examination by a qualified VA provider.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed kidney disorder, including end-stage renal disease, renal cell carcinoma, and papillary adenomas.  The examiner must address whether it is at least as likely as not that any diagnosed kidney disorder is related to the Veteran's time in service, to include specifically his claimed exposure to toxic chemicals while stationed at Camp Lejeune during service.  In opining as to whether any currently diagnosed kidney disorder is related to the Veteran's time in service, the examiner must pay particular attention to the findings of the National Research Council, as set forth in the 2009 study and VBA Training Letter 11-03.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must request from the National Personnel Records Center, or any other relevant agency, a complete copy of the Veteran's service personnel records, or any other documentation that may serve to confirm that the Veteran was stationed at Camp Lejeune during infantry training in 1979, or at any other point during his active service.  If the search for such information leads to negative results, this must be documented in the claims file.  The Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

2.  The Veteran must be scheduled for a VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must consider the Veteran's documented history, including his family history of kidney problems, and particularly the diagnoses of renal cell carcinoma and papillary adenomas made following his February 2011 bilateral nephrectomy.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed end-stage renal disease, renal cell carcinoma, or papillary adenomas are related to his period of military service, and particularly to his in-service exposure to toxic chemicals while stationed at Camp Lejeune.  (It is noted for the VA medical examiner that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene.)  The reviewer must further specifically address, in the context of any negative opinion, the NRC's 2009 findings that kidney cancer has a limited/suggestive etiological relationship to such chemical exposure.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

